        Case 1:18-cv-00865-WJ-JHR Document 43 Filed 05/08/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO
                                _____________________

INTERNATIONAL BROTHERHOOD
OF ELECTRICAL WORKERS, LOCAL 611,

        Petitioner/Cross-Respondent,

v.                                                                  1:18-cv-865 WJ/JHR

PUBLIC SERVICE COMPANY OF
NEW MEXICO,

        Respondent/Cross-Petitioner.

                MEMORANDUM OPINION AND ORDER DENYING
     PETITIONER/CROSS-RESPONDENT’S MOTION FOR ORDER TO SHOW CAUSE

        THIS MATTER is before the Court on Petitioner/Cross-Respondent International

Brotherhood of Electrical Workers, Local 611 (IBEW)’s Motion for Order to Show Cause (Doc.

37). The Court, having reviewed the Parties’ briefing and considered the applicable law, finds that

the Motion is not well-taken and is therefore, DENIED.

                                        BACKGROUND

        IBEW filed its Petition to Enforce Arbitration Award in 2018. (Doc. 1.) IBEW and

Respondent/Cross-Petitioner Public Service Company of New Mexico (“PNM”) were parties to a

Collective Bargaining Agreement (“CBA”), and a dispute arose as to the interpretation of the CBA

and its effect on the Union Job Description Manual. (Doc. 32 at 1–2.) The matter was submitted

to arbitration before Michael S. Hill (“Hill Arbitration”). (Doc. 1-6, “Arbitrator’s Decision and

Award.”)    The issue presented in the Hill Arbitration was “whether a preamble to job

descriptions/classifications was null and void” because it was not among the provisions listed as

remaining in effect after the CBA. (Id. at 3.) The Arbitrator found in favor of IBEW, concluding
         Case 1:18-cv-00865-WJ-JHR Document 43 Filed 05/08/20 Page 2 of 6



that the preamble, also known as the preface or administrative section1, to the Union Job

Descriptions Manual was null and void for the duration of the CBA. (Id. at 18.). PNM informed

IBEW that it believed that the Arbitrator came to an erroneous conclusion and had exceeded his

authority and, as such, PNM would not comply with his decision. (Doc. 1).

         The Parties then each sought relief in this Court, with IBEW seeking to enforce the

Arbitrator’s award and PNM seeking to vacate it. (See Doc. 32, “May 2019 Order.”) This Court

granted IBEW’s motion for summary judgment and denied PNM’s request to set aside or vacate

the arbitration award. (Id.) In confirming the arbitration award, the Court was mindful that the

standard of review for such an award is “among the narrowest known to law.” THI of N.M. at

Vida Encantada, LLC v. Lovato, 864 F.3d 1080, 1083 (10th Cir. 2017) (internal citation marks and

quotation omitted).2 So long as the Arbitrator’s award “dr[ew] its essence from the [CBA],” it had

to be enforced. Int’l Bhd. of Elec. Workers, Local Union No. 611 v. Pub. Serv. Co., 980 F.2d 616,

618 (10th Cir. 1992). Accordingly, it was incumbent upon the Court to confirm the award, even

if the Court would have reached a different interpretation of the CBA. See United Steelworkers of

Am. v. Enter. Wheel & Car Corp., 363 U.S. 593, 599 (1960). In a case such as this, upon judicial

review the Court does not necessarily decide whether the Arbitrator’s interpretation of the contract

was right or wrong, but “whether the arbitrator (even arguably) interpreted the parties’ contract.”

THI of N.M. at Vida Encantada, 864 F.3d at 1083. Because the Court concluded PNM failed to

meet its exceptionally high burden for vacatur of the award, the Court was required by Section 9



1
 For sake of consistency, the Court refers to the preamble, preface, or administrative section as the “Administrative
Section” throughout this Memorandum Opinion and Order.
2
  The Court’s discussion of this standard when coming to its decision to confirm the arbitration award is found at page
10 of the Court’s Memorandum Opinion and Order Granting Plaintiff/Cross-Defendant’s Motion for Summary
Judgment and Denying Defendant/Cross Claimant’s PNM’s Motion for Summary Judgment and Memorandum Brief
in Support of PNM’s Cross-Petition to Set Aside or Vacate Arbitration Award and in Opposition to The Union’s
Petition to Enforce Arbitration Award. (Doc. 32.)

                                                          2
       Case 1:18-cv-00865-WJ-JHR Document 43 Filed 05/08/20 Page 3 of 6



of the Federal Arbitration Act to confirm the Hill Arbitration award. See id. at 1084. Judgment

was entered in favor of IBEW against PNM, (Doc. 33), and PNM did not file a timely appeal.

       IBEW now asks the Court to hold PNM in civil contempt on the grounds that PNM has

continued to rely on the Administrative Section declared null and void in the Hill Arbitration.

(Doc. 37 at 12.) Specifically, IBEW alleges that following this Court’s May 2019 Order, (Doc.

32), PNM sent IBEW a letter regarding a separate grievance–that is–a different grievance from the

grievance underlying the Hill Arbitration. (Doc. 37-1.) In that letter, PNM relied on the

Administrative Section as a basis for denying the grievance. (Id.) IBEW replied to the letter and

asserted its position that the May 2019 Order barred PNM’s reliance on the Administrative Section

in future disputes. (Doc. 37-2 at 2.) PNM responded that it disagreed with IBEW’s “position

regarding the effect and scope of Arbitrator Hill’s award.” (Doc. 37-3.) PNM further stated that

because the new dispute was a “different grievance involving different circumstances,” it would

be for a new Arbitrator to decide what preclusive effect, if any, the Court’s order in the instant

matter would have on the new dispute. (Id.) IBEW then filed the instant motion.

                                         DISCUSSION

       To establish a case for civil contempt, the party seeking contempt “has the burden of

proving, by clear and convincing evidence, that a valid court order existed, that the defendant had

knowledge of the order, and that the defendant disobeyed the order.” Reliance Ins. Co. v. Mast

Constr. Co., 159 F.3d 1311, 1315 (10th Cir. 1998) (internal citations omitted). Denial of civil

contempt motion is reviewed for abuse of discretion. V.T.A., Inc. v. Airco, Inc., 597 F.2d 220, 226

(10th Cir. 1979).

       In this case, IBEW’s contempt argument is, in essence, that PNM is failing to give

preclusive effect to the Court’s Order affirming the Hill Arbitration. This contention is premised



                                                3
        Case 1:18-cv-00865-WJ-JHR Document 43 Filed 05/08/20 Page 4 of 6



on language in the Order directing PNM “to comply with the arbitrator’s decision and award.”

(Doc. 32 at 13.). As IBEW reads this language, PNM is no longer permitted to challenge the

Administrative Section—in any dispute—because it was deemed null and void in the Hill

Arbitration. Any challenge is, according to IBEW, a violation of the Court’s May 2019 Order,

warranting a finding of civil contempt.

       IBEW’s analysis misses the mark. IBEW is correct that in order for the Court to find PNM

in civil contempt, it would first need to conclude that PNM violated the Court’s Order. But finding

a violation would necessarily require determining the preclusive effect of that Order. In other

words, if the Order has no preclusive effect, then reliance on the Administrative Section in the

context of a new, separate and discreet dispute is, at least arguably, permissible. On the other

hand, if the Order does have preclusive effect, then continued reliance on the Administrative

Section is, at least potentially, improper.

       This is where IBEW’s case for contempt fails. The preclusive effect of a prior adjudication

is a matter to be decided in a subsequent adjudication. Medellin v. Texas, 552 U.S. 491, 513, n. 9

(2008) (“The first court does not get to dictate to other courts the preclusion consequences of its

own judgment.”) (citation omitted); see also Consolidation Coal Co. v. UMW, Dist. 12, 213 F.3d

404, 408–09 (7th Cir. 2000) (Posner, C.J.) (explaining that the preclusive effect of judicial

confirmation of an arbitration award is “extremely limited” because “[a]ll it amounts to is a

determination that there is no basis for upending that award; the effect on subsequent awards must

be left to the arbitrators who make them”) (emphasis added). Stated another way, the propriety of

PNM’s continued reliance on the Administrative Section and its challenge to the preclusive effect

of the May 2019 Order is a matter to be decided in the subsequent dispute, not this case. See Shell

Oil Co. v. CO2 Comm., Inc., No. CIV 07-1033 RB/WDS, 2008 U.S. Dist. Lexis 130636, at *13–



                                                4
       Case 1:18-cv-00865-WJ-JHR Document 43 Filed 05/08/20 Page 5 of 6



14 (D.N.M. May 16, 2008) rev’d in part on other grounds, 589 F.3d 1105 (10th Cir. 2009) (holding

that the preclusive effect of the Court’s previous confirmation of an arbitration award was a

question for a subsequent proceeding). IBEW is attempting to have this Court, out-of-context and

without the details of the new dispute, decide whether the Hill Arbitration should govern disputes

between itself and PNM going forward. Such relief, while couched by IBEW as a matter of

contempt, is plainly a matter of preclusion, to be decided under the law of preclusion, not the law

of contempt.

       IBEW attempts to distinguish this matter from a case cited by PNM, Shell Oil Co., id.,

arguing that in Shell, the losing party could comply with the first award while simultaneously

disputing that the second matter required the same result. (Doc. 41 at 3–4.) IBEW argues that

such competing positions are impossible here. (Id. at 4.) The Court disagrees. Indeed, IBEW’s

own Motion reveals that PNM’s purported violation of the Court’s Order, its reliance on the

Administrative Section, is in the context of a dispute separate from the dispute underlying the Hill

Arbitration. (Doc. 37 at 7.) There is nothing suggesting PNM has failed to comply with the

Arbitrator’s award or the Court’s May 2019 Order in the context of the dispute underlying those

decisions. Thus, PNM appears to be complying with the Court’s order in this case, while

simultaneously disputing the preclusive effect of the Order in a separate dispute. Such conduct by

PNM does not constitute civil contempt of the Court’s May 2019 Order.

                                         CONCLUSION

       IBEW’s request for civil contempt would force the Court to improperly decide the

preclusive effect of its prior order in a new, separate dispute which is not before this Court.

Accordingly, for this and all the foregoing reasons, IBEW’s Motion for Order to Show Cause

(Doc. 37) is DENIED.



                                                 5
Case 1:18-cv-00865-WJ-JHR Document 43 Filed 05/08/20 Page 6 of 6



IT IS SO ORDERED.


                             CHIEF UNITED STATES DISTRICT JUDGE




                               6
